EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment 
The rejections of claims 16 and 19 under 35 USC § 112 are withdrawn in view of the amendments filed 16 March 2022. 

Allowable Claims
Claims 1-20 are allowed.
Reasons for Allowance
Applicant’s arguments filed 16 March 2022 regarding Smith; Joshua David et al. (US 20070118096 A1), Rastegar, Jahangir S. et al. (US 20030216672 A1), Locke; Christopher Brian et al. (US 20140163490 A1) and Carr; Raymond et al. (US 20170354767 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Rastegar, the closest art of record, lacks a valve, source of positive pressure, and a source of negative pressure positioned pneumatically in series in a flow path to a wound dressing. Instead, Rastegar arranges a valve in parallel with sources of positive and negative pressure (Figs. 2, 12, compressor 161 and vacuum pump 162 are arranged in parallel with valve unit 172, relative to tubing system 150). 


Bernstein; Myron Z. (US 6921373 B1) discloses a method and apparatus for improving and enhancing circulation to a patient's extremity (col. 4, lines 10-15, circulation enhancement system 10), including a valve (Fig. 1, solenoid 46);
sources of positive and negative pressure (Fig. 1, source of compressed air 20 and exhaust port 47);
positioned pneumatically in a flow path with a wound dressing (Fig. 1, circulation enhancing boot 30). 
However, Bernstein does not position the valve and two pressure sources pneumatically in series, and instead positions them in parallel (Fig. 1). Also, Bernstein does not determine a pressure difference between a pressure under the wound dressing and a pressure setting. Instead, Bernstein measures pressure at another point in the system remote from the wound dressing (col. 4, lines 25-35, By observing the pressure indicator 40, the adjustable pneumatic pressure control valve 35 is set to provide preferably twenty-five psi from the control box 25 to the peripheral enhancing boot 30).

Williams; Jonathan et al. (US 20100312126 A1), Leschinsky; Boris et al. (US 6241706 B1) and Kanai; Naritoshi (US 5158529 A) each disclose systems for controlling a balloon pump catheter, including a valve and sources of positive and negative pressure. For example, Williams discloses a system including a valve and sources of positive and negative pressure (¶ [0008] A positive pressure source 28 is 

Wright; Carol L. et al. (US 20130237889 A1) and Zheng, Zhensheng  et al. (US 20030144690 A1) each disclose pneumatic compression systems. For example, Wright discloses a pneumatic compression device including a valve (¶ [0018], fill valve 120 … exhaust valve 130); and sources of positive and negative pressure (¶ [0018], one or more compression pumps 105 … vacuum source 110). 
However, Wright and Zheng do not position a valve and two pressure sources pneumatically in series. Wright instead positions these components in parallel (Fig. 1a), and Zheng also positions similar components in parallel (Fig. 2, positive pressure reservoir 24 and negative pressure reservoir 26 are arranged in parallel with solenoid valve set 24). 

Grant; Kevin L. et al. (US 20080216898 A1) describes a cassette integrated system (¶ [0005], [0007], [0183] FIG. 1A … pod pump 100; ¶ [0223] FIG. 7 … pressure actuation system), including a valve (¶ [0225] A valving mechanism is used to control fluid communication between each of these reservoirs and the actuation chamber); and sources of positive and negative pressure (¶ [0223], a positive-pressure gas reservoir, a negative-pressure gas reservoir). However, Grant does not position the valve and two pressure sources pneumatically in series, and instead positions them in parallel (Fig. 7). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781